 

Exhibit 10.1

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is entered into effective as of
this 28th day of April, 2016, by and between CenterState Banks, Inc., a Florida
corporation (the “Corporation”), and Jennifer Idell (the “Executive”).

Whereas, the Executive is the Senior Vice President Chief Financial Officer and
Corporate Secretary of the Corporation and Executive Vice President and Chief
Financial Officer of CenterState Bank of Florida, N.A., a national banking
association and wholly-owned subsidiary of the Corporation (the “Bank”),
possessing unique skills, knowledge, and experience relating to the
Corporation’s business, and the Executive has made and is expected to continue
to make major contributions to the profitability, growth, and financial strength
to the Corporation and affiliates.

Now Therefore, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.

Article 1
Employment

1.1Employment.  The Corporation hereby employs the Executive to serve as Senior
Vice President Chief Financial Officer and Corporate Secretary of the
Corporation and Executive Vice President and Chief Financial Officer of the Bank
according to the terms and conditions of this Agreement and for the period
stated in section 1.2.  The Executive shall serve under the direction of the
President, and Chief Executive Officer of the Corporation and the Bank and the
Corporation’s and the Bank’s boards of directors and in accordance with the
Corporation’s and the Bank’s Bylaws and in accordance with the Corporation’s
Articles of Incorporation and the Bank’s Articles of Association, as amended or
restated from time to time.  The Executive shall serve the Corporation and the
Bank faithfully, diligently, competently, and to the best of the Executive’s
ability.  The Executive shall exclusively devote full working time, energy, and
attention to the business of the Corporation and the Bank and to the promotion
of the Corporation’s and the Bank’s interests throughout the term of this
Agreement.  Without the written consent of the Corporation, the Executive shall
not render services to or for any person, firm, bank, or other entity or
organization in exchange for compensation, regardless of the form in which the
compensation is paid and regardless of whether it is paid directly or indirectly
to the Executive.  Nothing in this section 1.1 shall prevent the Executive from
managing personal investments and affairs, provided that doing so does not
interfere with the proper performance of the Executive’s duties and
responsibilities under this Agreement.  All prior employment agreements and
change in control agreements between the Executive and the Corporation and the
Bank are hereby terminated and are of no further force or effect.  

1.2Term.  The initial term of employment shall be a period of three years,
commencing on the effective date set forth above.  On the first anniversary of
the effective date set forth above and on each anniversary thereafter, the
Executive’s employment shall be extended automatically for one additional year
unless the Corporation’s board of directors determines that the term shall not
be extended.  If the board of directors determines not to extend the term, it
shall promptly notify the Executive in writing.  If the board decides not to
extend the term of employment, this Agreement shall nevertheless remain in force
until the employment term expires.  The board’s decision not to extend the term
of employment shall not – by itself – give the Executive any rights under this
Agreement to claim an adverse change in position, compensation, or circumstances
or otherwise to claim entitlement to severance benefits under Articles 4 or 5 of
this Agreement.  References herein to the term of employment mean the initial
term, as the same may be extended.

Article 2
Compensation

2.1Base Salary.  In consideration of the Executive’s performance of the
obligations under this Agreement, the Corporation shall pay or cause to be paid
to the Executive a salary at the annual rate of not less than $280,000, payable
in installments in accordance with the Corporation’s regular pay practices.  The
Executive’s salary shall be reviewed annually by the Corporation’s board of
directors or by the board committee having jurisdiction over executive
compensation.  In the discretion of the board or the committee having
jurisdiction over executive compensation (x) the Executive’s salary may be
increased to account for increases in the cost of living, but cost-of-living
increases, if any, shall not occur more frequently than annually, and (y) the
Executive’s salary also may be increased beyond the amount necessary to account
for cost of living increases.  However, the Executive’s salary shall not be
reduced.  The Executive’s salary, as the same may be increased from time to
time, is referred to in this Agreement as the “Base Salary.”

1

 

--------------------------------------------------------------------------------

 

2.2Benefit Plans and Perquisites.  (a)  Benefit plans.  The Executive shall be
entitled throughout the term of this Agreement to participate in any and all
officer or employee compensation and benefit plans of the Corporation and the
Bank in effect from time to time, including without limitation plans providing
pension, medical, dental, disability, and group life benefits, including the
Corporation’s or the Bank’s 401(k) Plan, and to receive any and all other fringe
benefits provided from time to time, provided that the Executive satisfies the
eligibility requirements for any such plans or benefits. 

(b)Reimbursement of business expenses.  Subject to guidelines issued from time
to time by the Corporation and upon submission of documentation to support
expense reimbursement in conformity with applicable requirements of federal
income tax laws and regulations, the Executive shall be entitled to
reimbursement for all reasonable business expenses incurred performing the
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Corporation and the Bank; and reasonable expenses
for attendance at annual and other periodic meetings of trade associations.

(c)Vacation.  The Executive shall be entitled to paid annual vacation and sick
leave in accordance with the policies established from time to time by the
Corporation.

Article 3
Employment Termination

3.1Termination Because of Death or Disability.  (a)  Death.  The Executive’s
employment shall terminate automatically at the Executive’s death.  If the
Executive dies in active service to the Corporation, the Executive’s estate
shall receive any sums due to the Executive as Base Salary and reimbursement of
expenses through the end of the month in which death occurred, any bonus or
Incentive Compensation earned through the date of death, including any unvested
amounts awarded for previous years, and for twelve months after the Executive’s
death the Corporation shall provide without cost to the Executive’s family
continuing health care coverage under COBRA substantially identical to that
provided for the Executive before death.

(b)Disability.  By delivery of written notice 30 days in advance to the
Executive, the Corporation may terminate the Executive’s employment if the
Executive is disabled.  For purposes of this Agreement the Executive shall be
considered “disabled” if an independent physician selected by the Corporation
and reasonably acceptable to the Executive or the Executive’s legal
representative determines that, because of illness or accident, the Executive is
unable to perform the Executive’s duties and will be unable to perform the
Executive’s duties for a period of 90 consecutive days, and the Insurance
Company that is providing the Executive’s disability insurance coverage concurs
that the Executive is considered “disabled” pursuant to the terms and conditions
of the insurance policy(s) in place contemplated in section 2.2 (a).  The
Executive shall not be considered disabled, however, if the Executive returns to
work on a full-time basis within 30 days after the Corporation gives notice of
termination due to disability.  If the Executive’s employment terminates because
of disability, the Executive shall receive the Base Salary earned through the
date on which termination became effective, any reimbursement of expenses
incurred through the date of termination, any unpaid bonus or Incentive
Compensation earned through the date of termination, including any unvested
amounts awarded for previous years,  any payments the Executive is eligible to
receive under any disability insurance program in which the Executive
participates, and such other benefits to which the Executive may be entitled
under the Corporation’s and Bank’s benefit plans, policies, and agreements, or
the provisions of this Agreement.

3.2Involuntary Termination with Cause.  The Corporation may terminate the
Executive’s employment with Cause.  If the Executive’s employment terminates
with Cause, the Executive shall receive the Base Salary through the date on
which termination becomes effective and reimbursement of expenses to which the
Executive is entitled when termination becomes effective.  The Executive shall
not be deemed to have been terminated with Cause under this Agreement unless and
until there is delivered to the Executive a copy of a resolution adopted at a
meeting of the board of directors called and held for the purpose, which
resolution shall (x) contain findings that in the board’s good faith opinion the
Executive has committed an act constituting Cause, and (y) specify the
particulars thereof.  For purposes of this Agreement “Cause” means any of the
following –

 

(a)

gross negligence or gross neglect of duties to the Corporation or the Bank,

 

(b)

conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Corporation or the Bank, or

2

 

--------------------------------------------------------------------------------

 

 

(c)

fraud, disloyalty, dishonesty, or willful violation of any law or significant
Corporation or Bank policy committed in connection with the Executive’s
employment and resulting in a material adverse effect on the Corporation or the
Bank. 

3.3Involuntary Termination Without Cause and Voluntary Termination with Good
Reason.  With written notice to the Executive 90 days in advance, the
Corporation may terminate the Executive’s employment without Cause.  Termination
shall take effect at the end of the 90-day period.  With advance written notice
to the Corporation as provided in clause (y), the Executive may terminate
employment with Good Reason.  If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to receive the Base Salary earned through the date of
termination, any reimbursement of expenses incurred through the date of
termination, any unpaid bonus earned through the date of termination, including
any unvested amounts awarded for previous years, and such other benefits to
which the Executive may be entitled under the Corporation’s and the Bank’s
benefit plans, policies, and agreements, or the provisions of this
Agreement.  In addition, the Executive shall be entitled to the benefits
specified in Article 4 of this Agreement.  For purposes of this Agreement a
voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if the conditions of the safe-harbor definition of
good reason contained in Internal Revenue Code section 409A are satisfied, as
the same may be amended from time to time.  References in this Agreement to
Internal Revenue Code section 409A include rules, regulations, and guidance of
general application issued by the Department of the Treasury under section
409A.  For purposes of clarification and without intending to affect the
foregoing reference to section 409A for the definition of Good Reason, as of the
Employment Date the safe-harbor definition of separation from service for good
reason in Rule 1.409A-1(n)(2)(ii) would provide as follows –

(x)a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s advance written consent, and the term Good Reason shall mean the
occurrence of any of the following without the Executive’s advance written
consent –

 

1)

a diminution of the Executive’s Base Salary,

 

2)

a material diminution of the Executive’s authority, duties, or responsibilities,

 

3)

a material diminution in the authority, duties, or responsibilities of the
supervisor to whom the Executive is required to report,

 

4)

a material diminution in the budget (if any) over which the Executive retains
authority,

 

5)

a material change in the geographic location at which the Executive must perform
services for the Corporation or the Bank, or

 

6)

any other action or inaction that constitutes a material breach by the
Corporation of this Agreement.

(y)the Executive must give notice to the Corporation of the existence of one or
more of the conditions described in clause (x) within 90 days after the initial
existence of the condition, and the Corporation shall have 30 days thereafter to
remedy the condition.  In addition, the Executive’s voluntary termination
because of the existence of one or more of the conditions described in clause
(x) must occur within 24 months after the initial existence of the condition.

3.4Voluntary Termination by the Executive Without Good Reason.  If the Executive
terminates employment voluntarily but without Good Reason, the Executive shall
receive the Base Salary earned through the date of termination and any
reimbursement of expenses incurred through the date of termination.

3.5Termination Generally.  If at employment termination the Executive is serving
as a director of the Corporation and/or the Bank, the Executive shall be deemed
to have resigned as a director effective immediately after termination,
regardless of whether the Executive submits a formal, written resignation as
director.  All files, records, documents, manuals, books, forms, reports,
memoranda, studies, data, calculations, recordings or correspondence, in
whatever form they may exist, and all copies, abstracts and summaries of the
foregoing, and all physical items related to the business of the Corporation and
the Bank, their affiliates, and their respective directors and officers, whether
of a public nature or not, and whether prepared by Executive or not, are and at
employment termination shall remain the exclusive property of the Corporation
and the Bank, and without the Corporation’s or the Bank’s advance written
consent shall not be removed from their premises except as required in the
course of providing services under this Agreement, and at termination shall be
promptly returned by the Executive to the Corporation and the Bank.

3

 

--------------------------------------------------------------------------------

 

Article 4
Severance Compensation

4.1Cash Severance after Termination Without Cause or Termination with Good
Reason.  If the Executive’s employment terminates involuntarily but without
Cause or voluntarily but with Good Reason, on the first day of the seventh month
after the month in which the Executive’s employment terminates the Corporation
shall pay to the Executive in a single lump sum cash without discount for the
time value of money in an amount equal to one times the sum of (x) the
Executive’s Base Salary, and (y) the highest annual bonus earned by the
Executive during the prior three years (including the full value of the annual
award, whether payable in cash or another form, earned under the Annual
Incentive Plan or similar plan) immediately preceding the year in which the
employment of the Executive terminates.  The Corporation and the Executive
acknowledge and agree that the compensation and benefits under this section 4.1
shall not be payable if, on the date of termination, compensation and benefits
are payable or shall have been paid to the Executive under Article 5 of this
Agreement.

4.2Post-Termination Insurance Coverage.  (a) Subject to section 4.2(b), if the
Executive’s employment terminates involuntarily but without Cause or voluntarily
but with Good Reason, the Corporation shall continue or cause to be continued at
the Corporation’s expense and on behalf of the Executive and the Executive’s
dependents and beneficiaries medical and dental insurance coverage as in effect
during and in accordance with the same schedule prevailing in the 12 months
preceding the date of the Executive’s termination.  The medical and dental
insurance benefits provided by this section 4.2(a) shall be reduced if the
Executive obtains medical or dental insurance benefits through another entity,
or eliminated entirely if the other entity’s insurance benefits are equivalent
or superior to the benefits provided under this section 4.2(a).  If the
insurance benefits are reduced, they shall be reduced by an amount such that the
Executive’s aggregate insurance benefits for the period specified in this
section 4.2(a) are equivalent to the benefits to which the Executive would have
been entitled had the Executive not obtained medical or dental insurance
benefits through another entity.  The medical and dental insurance coverage
shall continue until the first to occur of (w) the Executive’s return to
employment with the Corporation or another entity providing equivalent or
superior insurance benefits, (x) the Executive’s attainment of age 65, (y) the
Executive’s death, or (z) the end of the term remaining under this Agreement
when the Executive’s employment terminates.  This section 4.2 shall not be
interpreted to limit any benefits to which the Executive or the Executive’s
dependents or beneficiaries may be entitled under any of the Corporation’s
employee benefit plans, agreements, programs, or practices after the Executive’s
employment termination, including without limitation retiree medical benefits.

(b)If (x) under the terms of the applicable policy or policies for the insurance
benefits specified in section 4.2(a) it is not possible to continue the
Executive’s coverage or (y) when employment termination occurs the Executive is
a specified employee within the meaning of section 409A of the Internal Revenue
Code of 1986, if any of the continued insurance benefits specified in section
4.2(a) would be considered deferred compensation under section 409A, and finally
if an exemption from the six-month delay requirement of section 409A(a)(2)(B)(i)
is not available for that particular insurance benefit, instead of continued
insurance coverage under section 4.2(a) the Corporation shall pay to the
Executive in a single lump sum an amount in cash equal to the present value of
the Corporation’s projected cost to maintain that particular insurance benefit
had the Executive’s employment not terminated, assuming continued coverage for
the lesser of the number of months remaining in the term of this Agreement or
the number of months until the Executive attains age 65.  The lump-sum payment
shall be made 30 days after employment termination or, if section 4.2(b) applies
and a six-month delay is required under Internal Revenue Code section 409A, on
the first day of the seventh month after the month in which the Executive’s
employment terminates.

4.3Release.  The Executive shall be entitled to no compensation or other
benefits under this Article 4 unless (x) within 90 days after the Executive’s
employment termination the Executive shall have entered into a release in form
satisfactory to the Executive, the Corporation and the Bank acknowledging the
Corporation’s and the Executive’s remaining obligations and discharging both
parties, as well as the Corporation’s and Bank’s officers, directors, and
employees for their actions for or on behalf of the Corporation, from any other
claims or obligations arising out of the Executive’s employment by the
Corporation and the Bank, including the circumstances of the Executive’s
employment termination, and (y) within that 90-day period the release shall have
become irrevocable, final, and binding on the Executive under all applicable
law, with expiration of all applicable revocation periods.  If the final day of
the 90-day period for execution and finality of a liability release occurs in
the taxable year after the year in which the Executive’s employment termination
occurs, the benefits to the Executive under this Article 4 shall be payable in
the taxable year in which the 90-day period ends and shall not be paid in the
taxable year in which employment termination occurs.  Nothing in this section
4.3 is intended to abrogate the Executive’s review and revocation rights under
the Older Workers’ Benefit Protection Act that may be included in any such
release, and the 90-day period shall be extended if necessary to permit
Executive to exercise such rights.  The non-compete and other

4

 

--------------------------------------------------------------------------------

 

covenants contained in Article 7 of this Agreement are not contingent on the
Executive entering into a release under this section 4.3 and shall be effective
regardless of whether the Executive enters into the release. 

Article 5
Change in Control

5.1Change in Control Benefits.  If (i) a Change in Control occurs after the
Employment Date and during the term of this Agreement, and (ii) within 12 months
following such Change in Control, either the Corporation terminates the
Executive’s employment without Cause or the Executive terminates the Executive’s
employment with Good Reason, then the Corporation shall promptly make or cause
to be made a lump-sum payment to the Executive in an amount in cash equal to two
and one-half (21/2) times the sum of (x) the Executive’s Base Salary, and (y)
the highest annual bonus earned by the Executive during the prior three years
(including the full value of the annual award, whether payable in cash or
another form, earned under the Annual Incentive Plan or similar plan)
immediately preceding the year in which the Change in Control occurs (the
“Change in Control Payment”).  The Change in Control Payment payable to the
Executive hereunder shall not be reduced to account for the time value of money
or discounted to present value.  If the Executive receives a Change in Control
Payment under this section 5.1 the Executive shall not be entitled to any
additional severance benefits under section 4.1 of this Agreement after
employment termination.  The Executive shall be entitled to benefits under this
section 5.1 on no more than one occasion during the term of this Agreement.

5.2Change in Control Defined.  For purposes of this Agreement “Change in
Control” means a change in control as defined in Internal Revenue Code section
409A, as the same may be amended from time to time.  For purposes of
clarification and without intending to affect the foregoing reference to section
409A for the definition of Change in Control, as of the Employment Date a Change
in Control as defined in Rule 1.409A-3(i)(5) would provide as follows –

(a)Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock, or

(b)Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(y) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors, or

(c)Change in ownership of a substantial portion of assets: a change in ownership
of a substantial portion of the Corporation’s assets occurs if in a 12-month
period any one person or more than one person acting as a group acquires from
the Corporation assets having a total gross fair market value equal to or
exceeding 40% of the total gross fair market value of all of the Corporation’s
assets immediately before the acquisition or acquisitions.  For this purpose,
gross fair market value means the value of the Corporation’s assets, or the
value of the assets being disposed of, determined without regard to any
liabilities associated with the assets.

Article 6
Confidentiality and Creative Work

6.1Non-disclosure.  The Executive covenants and agrees not to reveal to any
person, firm, or Corporation any confidential information of any nature
concerning the Corporation, the Bank, their respective business, or anything
connected therewith.  As used in this Article 6, the term “confidential
information” means all of the Corporation’s and the Bank’s and their affiliates’
confidential and proprietary information and trade secrets in existence on the
date hereof or existing at any time during the term of this Agreement, including
but not limited to –

(a)the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information,

(b)the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information,

(c)the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, customer information, employee lists, employee
information, financial products and services, financial products and services
pricing, financial information and projections, or other sales information, and

5

 

--------------------------------------------------------------------------------

 

(d)trade secrets, as defined from time to time by the laws of the State of
Florida. 

However, confidential information excludes information that – as of the date
hereof or at any time after the date hereof – is published or disseminated
without obligation of confidence or that becomes a part of the public domain
(x) by or through action of the Corporation, or (y) otherwise than by or at the
direction of the Executive.  This section 6.1 does not prohibit disclosure
required by an order of a court having jurisdiction or a subpoena from an
appropriate governmental agency or disclosure made by the Executive in the
ordinary course of business and within the scope of the Executive’s authority.

6.2Return of Materials.  The Executive agrees to deliver or return to the
Corporation and the Bank upon termination, upon expiration of this Agreement, or
as soon thereafter as possible, all written information and any other similar
items furnished by the Corporation and the Bank or prepared by the Executive in
connection with the Executive’s services hereunder.  The Executive will retain
no copies thereof after termination of this Agreement or termination of the
Executive’s employment.

6.3Creative Work.  The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Corporation and the Bank.  The Executive hereby assigns
to the Corporation and the Bank all rights, title, and interest, whether by way
of copyrights, trade secret, trademark, patent, or otherwise, in all such work
or work product, regardless of whether the same is subject to protection by
patent, trademark, or copyright laws.  This section 6.3 shall not be construed
to require assignment to the Corporation and the Bank of the Executive’s right,
title, and interest in creative work and work product, including but not limited
to inventions, patents, trademarks, and copyrights, developed by the Executive
entirely on the Executive’s own time and without using the Corporation’s or the
Bank’s equipment, supplies, facilities, or trade secrets unless the creative
work or work product (x) relates to the Corporation’s or the Bank’s business or
actual or demonstrably anticipated research or development or (y) results from
any work performed by the Executive for the Corporation or the Bank.  However,
to enable the Corporation and the Bank to determine the rights of the
Corporation and the Bank and the Executive in any creative work and work product
developed by the Executive that the Executive considers nonassignable under this
section 6.3, including but not limited to inventions, patents, trademarks, and
copyrights, the Executive shall during the term of this Agreement timely report
to the Corporation and the Bank all such creative work and work product.

6.4Injunctive Relief.  The Executive hereby acknowledges that the enforcement of
this Article 6 is necessary to ensure the preservation, protection, and
continuity of the business, trade secrets, and goodwill of the Corporation and
the Bank, and that the restrictions set forth in Article 6 are reasonable in
terms of time, scope, territory, and in all other respects.  The Executive
acknowledges that it is impossible to measure in money the damages that will
accrue to the Corporation and the Bank if the Executive fails to observe the
obligations imposed by Article 6.  Accordingly, if the Corporation and the Bank
institutes an action to enforce the provisions hereof, the Executive hereby
waives the claim or defense that an adequate remedy at law is available to the
Corporation and the Bank and the Executive agrees not to urge in any such action
the claim or defense that an adequate remedy at law exists.  If there is a
breach or threatened breach by the Executive of the provisions of Article 6, the
Corporation and the Bank shall be entitled to an injunction without bond to
restrain the breach or threatened breach, and the prevailing party in any the
proceeding shall be entitled to reimbursement for all costs and expenses,
including reasonable attorneys’ fees.  The existence of any claim or cause of
action by the Executive against the Corporation or the Bank shall not constitute
and shall not be asserted as a defense by the Executive to enforcement of
Article 6.

6.5Affiliates’ Confidential Information is Covered.  For purposes of this
Agreement the term “affiliate” includes the Corporation and any entity that
directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with the Corporation or the Bank.

6.6Survival of Obligations.  The Executive’s obligations under Article 6 shall
survive employment termination regardless of the manner in which termination
occurs and shall be binding upon the Executive’s heirs, executors, and
administrators.

Article 7
Competition After Employment Termination

7.1Restrictions on the Executive’s Post-Employment Activities.  The restrictions
in this Article 7 have been negotiated, presented to and accepted by the
Executive contemporaneous with the offer and acceptance by the Executive of

6

 

--------------------------------------------------------------------------------

 

this Agreement.  The Corporation’s decision to enter into this Agreement is
conditioned upon the Executive’s agreement to be bound by the restrictions
contained in this Article 7.  This Article 7 shall be void if a Change in
Control occurs before the Executive’s employment termination.  For purposes of
this Article 7 the term “Corporation” includes not only the Corporation but also
the Bank. 

(a)Promise of no solicitation.  The Executive promises and agrees that during
the Restricted Period (as defined below) the Executive shall:

1.not directly or indirectly solicit or attempt to solicit any Customer (as
defined below) to accept or purchase Financial Products or Services (as defined
below) of the same nature, kind, or variety as provided to the Customer by the
Corporation during the two years immediately before the Executive’s employment
termination with the Corporation,

2.not directly or indirectly influence or attempt to influence any Customer,
joint venturer, or other business partner of the Corporation to alter that
person or entity’s business relationship with the Corporation in any respect,
and

3.not accept the Financial Products or Services business of any Customer or
provide Financial Products or Services to any Customer on behalf of anyone other
than the Corporation.

(b)Promise of no competition.  Except where the employment of the Executive is
terminated pursuant to section 3.3 of this Agreement, the Executive promises and
agrees that during the Restricted Period the Executive shall not become employed
by or serve as a director, partner, consultant, agent, or owner of 5% or more of
the outstanding stock of or contractor to any entity providing Financial
Products or Services that is located in or conducts business in the Restricted
Territory.

(c)Promise of no raiding/hiring.  The Executive promises and agrees that during
the Restricted Period the Executive shall not solicit or attempt to solicit and
shall not encourage or induce in any way any employee, joint venturer, or
business partner of the Corporation to terminate an employment or contractual
relationship with the Corporation.  The Executive agrees that the Executive
shall not hire any person employed by Corporation during the two-year period
before the Executive’s employment termination with the Corporation or any person
employed by the Corporation during the Restricted Period.

(d)Promise of no disparagement.  The Executive promises and agrees that during
the Restricted Period the Executive shall not cause statements to be made
(whether written or oral) that reflect negatively on the business reputation of
the Corporation.  The Corporation likewise promises and agrees that during the
Restricted Period the Corporation shall not cause statements to be made (whether
written or oral) that reflect negatively on the reputation of the
Executive.  Nothing herein is intended to restrict the Executive or the
Corporation from testifying truthfully in response to any lawfully served
subpoena or other legal process.

(e)Acknowledgment.  The Executive and the Corporation acknowledge and agree that
the provisions of this Article 7 have been negotiated and carefully determined
to be reasonable and necessary for the protection of legitimate business
interests of the Corporation.  Both parties agree that a violation of Article 7
is likely to cause immediate and irreparable harm that will give rise to the
need for court ordered injunctive relief.  In the event of a breach or
threatened breach by the Executive of any provision of this Agreement, the
Corporation shall be entitled to obtain an injunction without bond restraining
the Executive from violating the terms of this Agreement and to institute an
action against the Executive to recover damages from the Employee for such
breach.  These remedies for default or breach are in addition to any other
remedy or form of redress provided under Florida law.  The parties acknowledge
that the provisions of this Article 7 survive termination of the employment
relationship, but the provisions of this Article 7 shall be null and void if a
Change in Control occurs before employment termination.  The parties agree that
if any of the provisions of this Article 7 are deemed unenforceable by a court
of competent jurisdiction, that such provisions may be stricken as independent
clauses by the court in order to enforce the remaining territory restrictions
and that the intent of the parties is to afford the broadest restriction on
post-employment activities as set forth in this Agreement.  Without limiting the
generality of the foregoing, without limiting the remedies available to the
Corporation for violation of this Agreement, and without constituting an
election of remedies, if the Executive violates any of the terms of Article 7
the Executive shall forfeit on the Executive’s own behalf and that of
beneficiary(ies) any rights to and interest in any severance or other benefits
under this Agreement or other contract the Executive has with the Corporation or
the Corporation.

7

 

--------------------------------------------------------------------------------

 

(f)Definitions:  1.“Restricted Period” as used herein means the 24-month period
immediately after the Executive’s termination and/or separation of employment
with the Corporation, regardless of the reason for termination and/or
separation.  The Restricted Period shall be extended in an amount equal to any
time period during which a violation of Article 7 of this Agreement is proven. 

2.“Restricted Territory” as used herein means Polk County and contiguous
counties in Florida.

3.“Customer” as used herein means any individual, joint venturer, entity of any
sort, or other business partner of the Corporation, with, for or to whom the
Corporation has provided Financial Products or Services during the last two
years of the Executive’s employment with the Corporation; or any individual,
joint venturer, entity of any sort, or business partner whom the Corporation has
identified as a prospective customer of Financial Products or Services within
the last two years of the Executive’s employment with the Corporation.

4.“Financial Products or Services” as used herein means any product or service
that a financial institution or a financial holding company could offer by
engaging in any activity that is financial in nature or incidental to such a
financial activity under section 4(k) of the Bank Holding Company Act of 1956
and that is offered by the Corporation or an affiliate on the date of the
Executive’s employment termination, including but not limited to banking
activities and activities that are closely related and a proper incident to
banking, or other products or services of the type of which the Executive was
involved during the Executive’s employment with the Corporation.

Article 8
Miscellaneous

8.1Successors and Assigns.  (a)  This Agreement is binding on successors.  This
Agreement shall be binding upon the Corporation and any successor to the
Corporation, including any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Corporation by purchase,
merger, consolidation, reorganization, or otherwise.  But this Agreement and the
Corporation’s obligations under this Agreement are not otherwise assignable,
transferable, or delegable by the Corporation.  By agreement in form and
substance satisfactory to the Executive, the Corporation shall require any
successor to all or substantially all of the business or assets of the
Corporation expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Corporation would be required to perform had
no succession occurred.

(b)This Agreement is enforceable by the Executive’s heirs.  This Agreement shall
inure to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees, and
legatees.

(c)This Agreement is personal in nature and is not assignable.  This Agreement
is personal in nature.  Without written consent of the other parties, no party
shall assign, transfer, or delegate this Agreement or any rights or obligations
under this Agreement except as expressly provided herein.  Without limiting the
generality or effect of the foregoing, the Executive’s right to receive payments
hereunder is not assignable or transferable, whether by pledge, creation of a
security interest, or otherwise, except for a transfer by the Executive’s will
or by the laws of descent and distribution.  If the Executive attempts an
assignment or transfer that is contrary to this section 8.1, the Corporation
shall have no liability to pay any amount to the assignee or transferee.

8.2Governing Law, Jurisdiction and Forum.  This Agreement shall be construed
under and governed by the internal laws of the State of Florida, without giving
effect to any conflict of laws provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.  By entering into this
Agreement, the Executive acknowledges that the Executive is subject to the
jurisdiction of both the federal and state courts in the State of Florida.  Any
actions or proceedings instituted under this Agreement shall be brought and
tried solely in courts located in Polk County, Florida or in the federal court
having jurisdiction in Winter Haven, Florida.  The Executive expressly waives
the right to have any such actions or proceedings brought or tried elsewhere.

8.3Entire Agreement.  This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive.  Any oral or written
statements, representations, agreements, or understandings made or entered into
prior to or contemporaneously with the execution of this Agreement are hereby
rescinded, revoked, and rendered null and void.

8

 

--------------------------------------------------------------------------------

 

8.4Notices.  Any notice under this Agreement shall be deemed to have been
effectively made or given if in writing and personally delivered, delivered by
mail properly addressed in a sealed envelope, postage prepaid by certified or
registered mail, delivered by a reputable overnight delivery service, or sent by
facsimile.  Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the most current address of the
Executive in the personnel records of the Corporation at the time of the
delivery of such notice, and properly addressed to the Corporation if addressed
to CenterState Corporations, Inc., 42745 U.S. Highway 27, Davenport, Florida
33837, Attention: President and Chief Executive Officer. 

8.5Severability.  If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law.  If
any provision of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

8.6Captions and Counterparts.  The captions in this Agreement are solely for
convenience.  The captions do not define, limit, or describe the scope or intent
of this Agreement.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

8.7Amendment and Waiver.  This Agreement may not be amended, released,
discharged, abandoned, changed, or modified except by an instrument in writing
signed by each of the parties hereto.  The failure of any party hereto to
enforce at any time any of the provisions of this Agreement shall not be
construed to be a waiver of any such provision or affect the validity of this
Agreement or any part thereof or the right of any party thereafter to enforce
each and every such provision.  No waiver or any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

8.8FDIC Part 359 Limitations.  Despite any contrary provision within this
Agreement, any payments made to the Executive under this Agreement, or
otherwise, shall be subject to compliance with 12 U.S.C. 1828 and FDIC
Regulation 12 CFR Part 359, Golden Parachute Indemnification Payments, and any
other regulations or guidance promulgated thereunder.

8.9Consultation with Counsel and Interpretation of this Agreement.  The
Executive has had the assistance of counsel of the Executive’s choosing in the
negotiation of this Agreement or the Executive has chosen not to have the
assistance of counsel.  Both parties hereto having participated in the
negotiation and drafting of this Agreement, they hereby agree that there shall
not be strict interpretation against either party in any review of this
Agreement in which interpretation of the Agreement is an issue.

8.10Compliance with Internal Revenue Code Section 409A.  The Corporation and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with section 409A of the Internal Revenue Code of
1986.  If when the Executive’s employment terminates the Executive is a
specified employee, as defined in section 409A of the Internal Revenue Code of
1986, and if any payments under this Agreement, including Articles 4 or 5, will
result in additional tax or interest to the Executive because of section 409A,
then despite any provision of this Agreement to the contrary the Executive shall
not be entitled to the payments until the earliest of (x) the date that is at
least six months after termination of the Executive’s employment for reasons
other than the Executive’s death, (y) the date of the Executive’s death, or (z)
any earlier date that does not result in additional tax or interest to the
Executive under section 409A.  As promptly as possible after the end of the
period during which payments are delayed under this provision, the entire amount
of the delayed payments shall be paid to the Executive in a single lump sum.  If
any provision of this Agreement does not satisfy the requirements of section
409A, the provision shall be applied in a manner consistent with those
requirements despite any contrary provision of this Agreement.  If any provision
of this Agreement would subject the Executive to additional tax or interest
under section 409A, the Corporation shall reform the provision.  However, the
Corporation shall maintain to the maximum extent practicable the original intent
of the applicable provision without subjecting the Executive to additional tax
or interest, and the Corporation shall not be required to incur any additional
compensation expense as a result of the reformed provision.  References in this
Agreement to section 409A of the Internal Revenue Code of 1986 include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Internal Revenue Code section 409A.

 

 

9

 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties have executed this Employment Agreement as of
the date first written above.

Executive

 

CenterState Banks, Inc.

/s/ Jennifer Idell                              

 

 

By:

/s/ John C. Corbett

Jennifer Idell

 

 

John C. Corbett

 

 

 

President and Chief Executive Officer

 

 

 

 

10

 